DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, seepages 7-12, filed 7/8/22, with respect to claims 1-20 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a near-eye mixed-reality optical system and specifically including “the third DOE provides negative optical power using a plurality of grating features that are locally modulated to shift the grating features over an extent of the third DOE to cause a phase change in a -1 diffraction order to impart a spherical wavefront to the out-coupled one or more optical beams.”
In regards to claim 8, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a head-mounted display (HMD) device wearable by a user and supporting a mixed-reality experience including full color holographic images from a virtual world that are represented with a color model and real-world images for objects in a real world and specifically including “the exit pupil expander includes an out-coupling DOE providing negative optical power using a plurality of grating features that are locally modulated to shift the grating features over an extent of the out-coupling DOE to cause a phase change in a -1 diffraction order to impart a spherical wavefront to the one or more out-coupled optical beams.”
In regards to claim 17, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method for assembling an optical combiner that is associated with a color model and utilized in a mixed-reality environment in which holographic images are mixed with real-world images “the diffractive lensed out-coupling DOE provides negative optical power using a plurality of grating features that are locally modulated to shift the grating features over an extent of the out-coupling DOE to cause a phase change in a -1 diffraction order to impart a spherical wavefront to the out-coupled one or more optical beams”.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        8/17/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622